IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT NASHVILLE              FILED
                         JANUARY SESSION, 1998          February 24, 1998

                                                   Cecil W. Crowson
STATE OF TENNESSEE,              )                Appellate Court Clerk
                                     C.C.A. NO. 01C01-9704-CC-00134
                                 )
           Appellee,             )
                                 )   MAURY COUNTY
V.                               )
                                 )
                                 )   HON. JIM T. HAMILTON, JUDGE
CHLOE RAINEY CLARK,              )
                                 )
           Appe llant.           )   (REVO CATION OF PR OBATIO N)


FOR THE APPELLANT:                   FOR THE APPELLEE:

WILLIAM C. BARNES, JR.               JOHN KNOX WALKUP
13-14 Pu blic Square                 Attorney General & Reporter
P.O. Box 552
Columbia, TN 38402-0552              DARYL J. BRAND
                                     Assistant Attorney General
                                     2nd Floor, Cordell Hull Building
                                     425 Fifth Avenue North
                                     Nashville, TN 37243

                                     JOHN COLLEY
                                     COLLEY AND COLLEY
                                     710 North Main Street
                                     Columbia, TN 38401
                                     (Spe cial Pro secu tor at T rial)

                                     T. MICHAEL BOTTOMS
                                     District Attorn ey Ge neral

                                     LARRY NICKELL, JR. and
                                     LEE BAILEY
                                     Assistant District Attorney General
                                     P.O. Box 1619
                                     Columbia, TN 38401-1619

OPINION FILED ________________________

AFFIRMED

THOMAS T. WOODALL, JUDGE
                                  OPINION
             The Defen dant, Ch loe Rain ey Clark, a ppeals as of right fro m the trial

court’s order revoking her probation and requiring her to serve her five (5) year

sentence in the Department of Correction. We affirm the ju dgme nt of the trial co urt.



             Effective March 6, 1989, Defendant was placed o n probation for a

period of five (5) years following guilty pleas to numerous felony convictions for

passing worthless checks. In October 1989, a probation violation warrant was

issued, alleging that Defendant had new criminal charges placed against her in three

(3) counties. Probation was revoked on December 6, 1989 and Defendant was

ordered to begin serving her sentence in incarceration. On May 2, 1990, the trial

court ordered that Defendant serve her sentence in the Community Corrections

Program. On September 11, 1991, the trial court entered an order transferring

Defendant back to supervised probation with the Department of Correction and th is

order specifically stated that the probationary sentence would expire on March 7,

1994.



             A petition to revoke probation was filed January 28, 1994, based upon

a violation tha t Defend ant had been a rrested fo r DUI a nd driving on a revoked

license on January 9, 1994. Even though there was testimony at the revocation

hearing that the trial court disposed of this probation violation warrant by ordering

Defendant to perform twenty (20) hours of community service work under the

auspices of the Department of Correction, there is no order in the record reflecting

that particular disposition. The January 28, 1994 probation violation warrant was

amended on June 7, 1995 by adding an additional probation violation that Defendant

                                          -2-
was arrested on new criminal charges of DUI and vehicular assault. Testimony at

the revocation hearing reflects that this latest arrest occurred May 26, 1995. The

record indicates that Defendant was injured in the automobile wreck which led to the

most recent crim inal charg es, failed to a ppear in court at least once, and the

revocatio n hearin g was fina lly held in De cemb er 1996 .



             Defendant maintained in the trial court, and continues to argue on

appe al, that she had performed the twenty (20) hours of public service work during

1994. She argues that the trial court’s disposition of the original January 1994

probation violation mandated that her probation would end and the January 1994

revocation warrant would be dismissed upon completion of the twenty (20) hours of

public service work.



             There was proof introduced at the revocation hearing that Defendant

had performed twenty (20) hou rs of public service work at Highland P ark Eleme ntary

Scho ol. However, this particular school was not one of the approved contractors or

vendors on a list used by the public service caseworker for the Department of

Correction. In a letter dated Septem ber 18, 1995, the secretary of Hig hland Park

Elemen tary Schoo l sent a typed letter to the Defendant’s probation officer that states

in full, “Chloe Clark did 20 hours of service at Highland Park School last spring.” On

September 25, 1995, the same secretary sent a handwritten letter to the probation

officer which states in part “Chloe Clark completed 20 hrs of community service at

Highland P ark Schoo l this past school yea r 94-95.”



             Also introduced as exhibits at trial were copies o f letters sent by the

probation officer to Defendant. The first one advised her that as of September 21,

                                           -3-
1994, she had not yet completed the twenty (20) hours of public service work

ordered by the court. Another letter was sent stating that as of January 24, 1995,

the twenty (20) hours of public service work had not been completed.                 Also

introduced at the hearing was a March 24 , 1995 me mo from the public service w ork

project coordinator to the probation officer stating that Defendant had not reported.

Finally, on April 18, 1995, the probation officer sent Defendant a letter advising her

to contact the probation officer by April 24, 1995 to discuss Defendant’s failure to

complete her twenty (20) hours of public service work.



              In mak ing its ruling, the trial court specifically found that expiration of

Defendant’s probation was stayed when the January 1994 violation warrant was filed

and that her probation was still in effect on May 26, 1995 when Defendant committed

the offenses of DUI and vehicular assault.          Defendant argues that the proof

introduced at trial shows conclusively that she was off of probation at the time of the

May 1995 criminal offenses, as she had c omp leted h er twen ty (20) h ours o f public

service work.



              In State v. Lewis , 917 S.W.2d 251 (Tenn. Crim. App. 1995 ), this court

held:

        The trial court m ay exercis e its authority over a suspended sentence “at
        any time within the maximum time which was directed and ordered by
        the court for such suspension.” Tenn. Code Ann. § 4 0-35-31 0. If a
        petition to revoke is initiated within the term of the sentence, any
        limitation of the tim e with in wh ich to ac t is tolled.

Lewis, 917 S.W .2d at 256 (citations o mitted) (emp hasis adde d).

              Notwithstanding the probation officer’s testimony that the January 1994

warrant would be dismissed upon Defendant perfor ming twenty (20) ho urs of p ublic

service work, there is not an order in the record reflecting this disposition by the trial

                                           -4-
court. There is no order in the record reflecting any disposition of the January 1994

probation violation warrant, and its amendment of June 1995, except for the

December 1996 order revoking probatio n. W e can conclude only that the June 1995

amendment to the January 1994 vio lation warra nt was a ppropria te because the time

period fo r filing a violation w arrant wa s tolled. See Lewis , 917 S.W .2d at 256 .



             The original pro bation viola tion warra nt was filed prior to expiration of

the original term of probation, and the trial court thus had the authority to revoke the

probation after expira tion of the o riginal term of the prob ation.      W e hold th at

Defendant maintained her status of being subject to all of the terms and conditions

of probation until the trial court ru led on the violation warrant and any timely filed

amen dmen ts thereto.



             Our court has previously held that a defendant’s probation can be

revoked as a result of criminal offenses occurring after sentencing but prior to the

beginning of a probationary term of senten ce involving split confine ment. See State

v. Stone, 880 S.W .2d 746, 748 -49 (Tenn . Crim. App. 19 94). Thus, it certainly stands

to reaso n that th e trial court has the authority to revoke probation for a criminal

offense which occurs after expiration of the original term of probation but during a

period of time when a warrant allegin g a viola tion of p robatio n is pe nding . In this

particular case, we do not have to address the issue of the reasonableness of the

delay. Even if the revo cation hearin g had been held in a more timely fashion, then

the trial court would have had the au thority to extend De fendant’s prob ation for a

period not in excess of two (2) years.       See Tenn. C ode Ann . § 40-35-308 (c).

Furthermore, Defendant did not object to the trial court’s proceedings and disposition




                                           -5-
of the case on the precise issue of a denial of her right to a speedy hearing of the

probatio n violation w arrant.



             Accordingly, the judgment of the trial court is affirmed.



                                 ____________________________________
                                 THOMAS T. W OODALL, Judge


CONCUR:


___________________________________
DAVID H. WELLES , Judge


___________________________________
JERRY L. SMITH, Judge




                                         -6-